DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 3) in the reply filed on 13 January 2021 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 January 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, it is unclear how the first and second shelf supports directly contact the third and fourth shelf supports, because it appears from Fig. 4 that the stretches are in between the respective shelf supports.  Appropriate explanation or correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schelling AG (DE 202013100231 U1).
In regards to claim 1, Schelling AG teaches a storage, shipping, and display unit comprising: a frame comprising: spaced-apart first and second shelf supports (bottom 16, 18); spaced-apart first and second stretchers (20) extending between and supported by the first and second shelf supports; and spaced-apart third and fourth shelf supports (top 16, 18) supported by the first and second shelf supports; a first shelf supported by and extending between the first and second shelf supports; and a second shelf supported by and extending between the third and fourth shelf supports (see Para 0020 of translation provided by Applicant).
In regards to claim 2, as best understood with respect to the 112b rejection above, Schenker teaches the first and second shelf supports directly contact the third and fourth shelf supports (see Fig. 1).
In regards to claim 3, Schenker teaches the third and fourth shelf supports are supported by the first and second stretchers (see Fig. 1).
In regards to claim 22, Schenker teaches the first stretcher is connected to the first, second, and third shelf supports, and the second stretcher is connected to the first, second, and fourth shelf supports (see Fig. 1).
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional prior art related to the shelving with modular components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Stanton L Krycinski/Primary Examiner, Art Unit 3631